Determination of respondent Commissioner, dated April 26, 2007, terminating petitioner’s employment as a police officer, unanimously confirmed, the petition denied, and this CPLR article 78 proceeding (transferred to this Court by order of Supreme Court, New York County [Shirley Werner Kornreich, J.], entered March 3, 2008), dismissed, without costs.
The findings that petitioner made false and misleading statements to Department investigators and attempted to influence the testimony of a witness in an official investigation are supported by substantial evidence (see 300 Gramatan Ave. Assoc. v *404State Div. of Human Rights, 45 NY2d 176 [1978]). There is no basis for disturbing the hearing officer’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty of dismissal from employment does not shock the judicial conscience (see Matter of Kelly v Safir, 96 NY2d 32 [2001]). Concur—Mazzarelli, J.P., Catterson, McGuire, Acosta and Renwick, JJ.